Citation Nr: 0634263	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-17 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the 20 percent attorney fee stipulated in an August 
6, 2003 attorney-fee agreement is reasonable.

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) at the request of the veteran, pursuant to 38 
U.S.C.A. § 5904(c)(2) (West Supp. 2005), to review the 
reasonableness of an August 6, 2003 fee agreement between the 
veteran and his attorney for representation before the U.S. 
Court of Appeals for Veterans Claims (Court) and the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on September 6, 2002.  

2.  On August 6, 2003, the veteran retained an attorney, 
within one year of the date of the Board's decision.  The 
August 6, 2003 contingent attorney fee agreement provided 
that 20 percent of past-due benefits were to be paid by VA to 
the veteran's attorney.

3.  Following a remand by the Court, an October 2004 Board 
decision allowed an increased evaluation for service-
connected psychiatric disability, from 50 to 70 percent and 
allowed a claim for TDIU.  The RO effectuated the Board 
decision and assigned an effective date of October 14, 1992 
for the 70 percent rating for service-connected psychiatric 
disability and an effective date of August 1, 1999 for the 
award of TDIU.  This determination resulted in past-due 
benefits being payable to the veteran.

4.  The 20 percent attorney fee stipulated in the August 6, 
2003 attorney-fee agreement is reasonable.


CONCLUSION OF LAW

The August 6, 2003 attorney fee agreement, to the extent that 
it awarded the veteran's attorney a 20 percent contingency 
fee for any past-due VA compensation recovered, is not 
excessive or unreasonable.  38 U.S.C.A. § 5904 (West Supp. 
2005); 38 C.F.R. § 20.609 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Pursuant to 38 C.F.R. § 20.609(c), attorneys may charge 
appellants for their services if both of the following 
conditions have been met: (1) a final decision has been 
promulgated by the Board with respect to the issue or issues 
involved; and (2) the attorney was retained not later than 
one year following the date that the Board decision with 
respect to the issue or issues involved was promulgated.  

38 C.F.R. § 20.609(h)(1) provides for the payment of fees by 
VA directly to an attorney-at-law from past-due benefits, 
subject to the requirements of the other paragraphs of this 
section, including paragraph (c), and only if the following 
conditions are met:

(i) The total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of the past-due 
benefits awarded,

(ii) The amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant, and

(iii) The award of past-due benefits results in a cash 
payment to a claimant or an appellant from which the fee may 
be deducted.

The fees permitted for services of an attorney must be 
"reasonable."  38 C.F.R. § 20.609(e).  

Attorney fees may be based on a fixed fee, hourly rate, a 
percentage of benefits recovered, or a combination of such 
bases.  38 C.F.R. § 20.609(e).  Factors considered in 
determining whether fees are reasonable include: (1) the 
extent and type of services the representative performed; (2) 
the complexity of the case; (3) the level of skill and 
competence required of the representative in giving the 
services; (4) the amount of time the representative spent on 
the case; (5) the results the representative achieved, 
including the amount of any benefits recovered; (6) the level 
of review to which the claim was taken and the level of 
review at which the representative was retained; (7) rates 
charged by other representatives for similar services; and 
(8) whether, and to what extent, the payment of fees is 
contingent upon the results achieved.  38 C.F.R. § 20.609(e).  
The regulations provide that fees which total no more than 20 
percent of any past-due benefits awarded will be presumed to 
be reasonable.  38 C.F.R. § 20.609(f).

Analysis

The record shows that the Board issued a September 2002 
decision, increasing the veteran's service-connected 
psychiatric disability to 50 percent, and denying entitlement 
to a TDIU.  On August 6, 2003, the veteran and his attorney 
entered into an attorney fee agreement so that the attorney 
could represent the veteran in his claim for VA benefits 
denied in the September 2002 Board decision.  At that time, 
the veteran was appealing the denial of such claim to the 
Court.  The August 6, 2003 written attorney fee agreement at 
issue provides that the client agrees to pay his attorney a 
fee equal to 20 percent of the total amount of any past-due 
benefits awarded to the client.  

In July 2003, the Court entered an Order consistent with the 
Joint Motion for Remand, which vacated the part of the 
September 2002 decision that denied a TDIU and an increased 
evaluation in excess of 50 percent for psychiatric 
disability.  In January 2004, the Board remanded the case for 
further development.  In an October 2004 decision, the Board 
increased the evaluation for service-connected psychiatric 
disability to 70 percent, effective October 14, 1992, and 
granted entitlement to a TDIU, effective August 1, 1999.  The 
RO, in an October 2004 rating decision effectuated the 
increase and TDIU grant.  Thereafter, according to a January 
2005 Attorney Fee Eligibility Decision, the RO advised the 
veteran and his attorney as to the past-due benefits and the 
amount withheld for attorney fees.  The RO indicated that the 
veteran's attorney is entitled to 20 percent of past-due 
benefits awarded, which computes to $33, 848.44.  The past-
due period begins on November 1, 1992, the effective date of 
the award, and ends on October 27, 2004.  

The veteran essentially asserts that the 20 percent 
contingency fee stipulated in the August 6, 2003 agreement is 
unreasonable.  He proposes a settlement of 15 percent, as 
opposed to the stipulated 20 percent.  

On review of the evidence of record, the Board finds that the 
statutory criteria for payment of attorney's fees directly by 
VA out of past-due benefits have been met.  The Board issued 
a final decision on September 6, 2002, and the attorney was 
retained on August 6, 2003 within one year of the September 
2002 Board decision.  
Further, the total fee (excluding expenses) does not exceed 
20 percent of the total amount of past-due benefits awarded.  
The August 6, 2003 written attorney-fee agreement at issue 
provides that the client agrees to pay his attorney a fee 
equal to 20 percent of the total amount of any past-due 
benefits awarded to the client.  Further, the amount of the 
fee was contingent on whether the claim was resolved in a 
manner favorable to the veteran.  Finally, as reflected in 
the RO's January 2005 decision letter, the award of past-due 
benefits resulted in a cash payment to the veteran from which 
a fee may be deducted.  See 38 C.F.R. § 20.609(h)(1).

As discussed above, the veteran proposes a settlement of 15 
percent.  He incorrectly assumed that the contingency fee 
would be the same (15 percent) as the fee he previously 
agreed upon for an unrelated claim.  

The Board may order a reduction in the fee called for in the 
agreement if the Board finds that the fee is "excessive or 
unreasonable."  Matter of Fee Agreement of Smith, 4 Vet. App. 
487, 492 (1993), vacated in part on other grounds sub nom; In 
re Wick, 40 F.3d 367 (Fed. Cir. 1994); Matter of the Fee 
Agreement of Vernon, 8 Vet. App. 457, 459 (1996).  

The Board finds that the 20 percent contingency fee 
stipulated in the August 6, 2003 is reasonable and not 
excessive.  As noted above, a 20 percent fee of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board acknowledges that the veteran questions the complexity 
of the case, and the hours spent by the attorney on his case.  
Significantly, however, the record shows that the attorney 
was hired to assist in the veteran's appeal to the Court; she 
presented argument on the veteran's behalf, and achieved the 
results that the veteran sought.  Unfortunately, the veteran 
signed the contract without reading it.  There is no basis 
for the Board to order a reduction in the 20 percent fee.  
The Board concludes that the 20 percent fee agreed upon in 
the August 6, 2003 attorney-fee agreement is not excessive or 
unreasonable.  


ORDER

The 20 percent attorney fee stipulated in an August 6, 2003 
attorney-fee agreement is reasonable.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


